Bloodworth, J.
1. The original petition set out a cause of action. The amendment thereto was properly allowed, and the court did not err in overruling the “ oral general demurrer ” to the petition as amended.
*659Decided June 14, 1922.
Complaint; from city court of Atlanta — J udge Beid. October 22, 1921.
Etheridge, Sams & Etheridge, for plaintiff in error.
Dorsey, Brewster, Howell & Heyman, contra.
2. None of the special grounds of the amendment to the motion for a new trial shows reversible error.
3. There is ample evidence to support the verdict for $282.89, the amount at which it was allowed to stand after the plaintiff had voluntarily written off $17.11 from $300, the amount for which the jury returned, a verdict. Judgment affirmed.

Broyles, C. J., and Luke, J., concur.